Name: Commission Regulation (EEC) No 395/90 of 15 February 1990 amending Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 42/46 Official Journal of the European Communities 16. 2. 90 COMMISSION REGULATION (EEC) No 395/90 of 15 February 1990 amending Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 203/90 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 (3), as last amended by Regulation (EEC) No 3263/85 (4), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas one aspect of the procedure, set out in Article 3 ( 1 ) of Regulation (EEC) No 3389/73, involves the publica ­ tion of the invitation to tender in the Official Journal of the European Communities at least 45 days before the closing date for the submission of tenders ; Whereas, with a view to speeding up the disposal of quan ­ tities of tobacco in intervention storage, where the same lots of tobacco are put up for sale as in a previous invita ­ tion to tender, the time limit of at least 45 days should not apply ; whereas Article 3 of Regulation (EEC) No 3389/73 should accordingly be amended ; Article 1 The following paragraph is hereby inserted in Article 3 of Regulation (EEC) No 3389/73 : ' la. However, the time limit referred to in the first paragraph shall not apply if the invitation to tender relates to lots which have already been the subject of a previous invitation to tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 94, 28 . 4. 1970, p. 1 . 0 OJ No L 22, 27. 1 . 1990, p. 10 . ( }) OJ No L 345, 15. 12. 1973 , p . 47. 0 OJ No L 311 , 22. 11 . 1985, p . 22.